Case 6:19-cv-00169-JCB Document 14 Filed 09/10/19 Page 1 of 1 PageID #: 61




                                 No. 6:19-cv-00169

                           Mid-Continent Casualty Co.,
                                    Plaintiff,
                                       v.
                             KBL Restoration, LLC,
                                   Defendant.

                           Before BARKER , District Judge

                                      ORDER

              On September 6, 2019, the parties filed a “joint motion to
          abate case.” Doc. 13. The parties have indicated that coopera-
          tive efforts to investigate and resolve the claims underlying
          this case are underway and that mediation is set for October
          22, 2019. Id. The parties state that, by the end of this year, they
          will be in a position to inform the court whether further liti-
          gation is necessary. Id. Having reviewed the parties’ motion,
          the court orders that all deadlines in the court’s July 19, 2019
          scheduling order are suspended. The court further orders that
          the parties will file, on or before December 13, 2019, a joint
          motion to dismiss this case or a joint motion to reinstate and
          joint proposed amended scheduling order.
                             So ordered by the court on September 10, 2019.



                                              J. C AMPBELL B ARKER
                                            United States District Judge
